Allow me to convey greetings and wishes for peace and prosperity to the peoples of the member States represented here from the President of Turkmenistan, His Excellency Gurbanguly Berdimuhamedov.
I congratulate Mr. Miroslav Lajcak on his important election as President of the General Assembly at its seventy-second session, and I wish him success in his forthcoming work. I would also like to commend Mr. Peter Thomson, President of the Assembly at its seventy-first session, for his active and effective activities in that position.
Guaranteeing international peace and security and protecting the legal and institutional foundations that are at the basis of the modern world order are the main task of the countries of the United Nations and of the largest international organizations, and that requires of them closer and more coordinated cooperation. The degree of effectiveness of such cooperation will in its turn largely determine the success of solutions to other global problems, including the environment, energy and food-related issues, combating terrorism, drug trafficking and other challenges.
Today the effective and uncompromising struggle against terrorism has become the imperative of global development. It is clear that terrorism in all its forms is a deliberate challenge to the civilized world. In point of fact, terrorism as a phenomenon threatens to undermine the entire system of global security and its political and moral foundations. We strongly condemn terrorism in all its forms and manifestations and recognize that the prevention of terrorism is one of the most important components of ensuring national, regional and global security.
We welcome the important role of the United Nations in international efforts to combat terrorism. Supporting the efforts of the world community to create effective international counter-terrorism mechanisms. Turkmenistan therefore advocates the full implementation of the United Nations Global Counter- Terrorism Strategy. We believe that such work should be carried out everywhere — at the global, regional and national levels.
In that connection, we welcome the establishment of United Nations Office of Counter-Terrorism, and we are ready to cooperate actively to further implement the Ashgabat Declaration, which was adopted at the outcome of the Central Asia-United Nations High-level
Dialogue on Implementing the United Nations Global Counter-Terrorism Strategy in Central Asia, held on 13 June 2017 in Turkmenistan.
Noting the role of preventive diplomacy in preventing conflicts, eliminating the causes that lead to conflict, establishing an atmosphere of trust among countries and creating positive conditions for effective cooperation among States on political, diplomatic, economic, social, environmental and other issues, Turkmenistan attaches particular importance to the activities of the United Nations Regional Centre for Preventive Diplomacy for Central Asia that are aimed at achieving those objectives in the Central Asian region.
This year marks the tenth anniversary of the establishment of the Regional Centre. Turkmenistan, together with Central Asian countries, intends to submit to the First Committee a draft resolution on supporting preventive diplomacy mechanisms in addressing urgent problems with the intention of supporting peace and security.
The conditions in the world and new challenges and threats to humankind dictate the need to reform the United Nations and to review its working methods in order to strengthen its timeliness and its ability to react to those threats. We support reforms and also the efforts of the Secretary-General in that regard.
The implementation of the Sustainable Development Goals (SDGs) is one of the key areas of our country’s strategic cooperation with the United Nations. As a result of the comprehensive work that had been carried out jointly with the United Nations since October 2015 at the governmental level, the 17 Goals, 148 targets and 193 indicators of the SDGs were selected and adopted. To coordinate the implementation of the Sustainable Development Goals within the country, we have established a national mechanism for SDG implementation.
To organize training in the methodology related to issues of implementing the SDGs at the national, regional and international levels, we have opened a training and methodological centre within the Institute of International Relations of the Ministry of Foreign Affairs in Turkmenistan.
Turkmenistan, recognizing the importance of sport as a key factor for guaranteeing peace and sustainable development, again states its commitment to strengthening international sports cooperation.Currently, in Ashgabat, the fifth Asian Indoor and Martial Arts Games are being held, with the participation of national teams from 65 countries, including 19 countries of Oceania, which are participating for the first time.
Expressing our firm commitment to the provisions of resolution 70/1, of 25 September 2015, entitled “Transforming our world: the 2030 Agenda for Sustainable Development”, and recognizing the increasing role that sport plays in broadening the rights and opportunities of individuals and communities, Turkmenistan has initiated the participation of the refugee Olympic team in competitions, thereby reaffirming our country’s commitment to the ideals of humanism, goodness, fairness and progress as anchored in the Charter of the United Nations.
We express our thanks to all countries for their support for the initiative of Turkmenistan and Brazil in that regard and for the adoption of the Joint Statement on Encouraging the Valuable Contribution of the Olympic Teams of Refugees to the Promotion of Peace and Human Rights at the thirty-sixth session of the Human Rights Council, on 15 September in Geneva. Pursuant to the Final Declaration of the International Sports Congress, entitled “Asian Games 2017: International Sport Cooperation for Peace and Development”, published as an official document of the General Assembly at its seventy-first session (A/71/878, annex), Turkmenistan reaffirms its proposal to host, under the auspices of UNESCO, the seventh International Conference of Ministers and Senior Officials Responsible for Physical Education and Sport.
Cooperation in the area of transport is a priority for our country in working with the United Nations and its specialized agencies. Turkmenistan will continue to actively support the implementation of the decisions of the international community, in particular resolutions 69/213, of 2014, and 70/197, of 2015, aimed at forming new international transport and transit corridors and updating existing ones. As an important step towards the implementation of those documents, the Government of Turkmenistan suggested holding the first United Nations Global Sustainable Transport Conference, which took place in Ashgabat in November 2016, and welcomed the participation of the Secretary-General of the United Nations. Recalling that the Ashgabat Statement on Commitments and Policy Recommendations was adopted at the end of the Conference, and with the aim of successfully implementing the 2030 Agenda for Sustainable Development, Turkmenistan intends to submit to the Second Committee at the current session a draft resolution on strengthening the links between all modes of transport to achieve the Sustainable Development Goals.
Ensuring sustainable and fair access to energy resources is one of the main tasks on the global 2030 Agenda. This year our country will chair the international Energy Charter Conference. In line with the plans for our chairmanship, Turkmenistan has this year undertaken a range of measures to revitalize the process of developing new international legal mechanisms in the field of sustainable energy. In that context, we welcome the creation of an international expert group on energy security and sustainable energy and invite States to take active part in the work of the Energy Charter Conference, which will be held on 28 and 29 November in Ashgabat.
One of our main objectives is to participate actively in international efforts to deal with the most important issues of environmental protection, including the management of water resources. In the light of Turkmenistan’s chairmanship of the International Fund for Saving the Aral Sea (IFAS), we propose holding a summit in 2018 in Turkmenistan, with the Heads of the Founder States of IFAS, which would include the participation of specialized international structures such as the United Nations Development Programme, the United Nations Environment Programme and the United Nations Regional Centre for Preventive Diplomacy for Central Asia.
We once again state our country’s readiness to seek out new approaches and ways to overcome the challenges faced by humankind and reaffirm our firm commitment to cooperation with the United Nations, which was and remains a strategic priority and a practical foundation for all of our activities in the international arena.